Dear Ms. Morrow:
In response to your recent correspondence, note that our state Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., prohibit one from holding federal employment and local elective office.  R.S.42:63(A)(1) states:
    A. (1)  Except as otherwise provided in this Subsection, no person holding an elective office, appointive office, or employment in any of the branches of state government or of a political subdivision thereof shall at the same time hold another elective office, appointive office, or employment in the government of a foreign country, in the government of the United States, or in the government of another state.
A postal service employee is an employee of the federal government and is generally prohibited from holding any position with a political subdivision of the state.  In accord is Attorney General Opinion 92-116.
Finally, note that there is an exemption in the law pertaining to the simultaneous holding of these positions.  R.S. 42:66(I)(1) states:
    I. (1)  Nothing in this Part shall be construed to prevent an employee of the United States Postal Service from holding at the same time a local elective office in a village or town, provided such village or town has a population of five thousand or less, according to the latest federal decennial census.
The provision is inapplicable as the population of Natchitoches exceeds that contemplated by the exemption of R.S. 42:66(I)(1).
Very truly yours,
                             CHARLES C. FOTI, JR. ATTORNEY GENERAL
                             BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
OPINION NUMBER 92-116
March 26, 1992
78 — Dual Officeholding
Even though a federal employee may run for political office he may not concurrently hold any position in state government or any of its political subdivisions.
R.S. 42:63(A)
Hon. Willie E. Crain State Senator, District 33 P.O. Box 249 Rayville, Louisiana 71269